     Case 2:14-cv-00185-SMM Document 64 Filed 09/09/19 Page 1 of 6



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Ian Schaefer,                             No. CV-14-00185-PHX-SMM
10                        Plaintiff,           ORDER
11   v.
12   P.F. Chang’s China Bistro Incorporated,
13                        Defendant.
14
15   Ariel Taylor,                             No. CV-14-00259-PHX-SMM
16                        Plaintiff,           ORDER
17   v.
18   P.F. Chang’s China Bistro Incorporated,
19                        Defendant.
20
21
     Guillermo Flores,                         No. CV-14-00260-PHX-SMM
22
                          Plaintiff,           ORDER
23
     v.
24
     P.F. Chang’s China Bistro Incorporated,
25
26                        Defendant.

27
28
      Case 2:14-cv-00185-SMM Document 64 Filed 09/09/19 Page 2 of 6



 1   Nathan Llanos,                                     No. CV-14-00261-PHX-SMM
 2
                           Plaintiff,                  ORDER
 3
     v.
 4
     P.F. Chang’s China Bistro Incorporated,
 5
                           Defendant.
 6
 7   Kristen Romero,                                    No. CV-14-00262-PHX-SMM
 8                         Plaintiff,                  ORDER
 9   v.
10   P.F. Chang’s China Bistro Incorporated,
11                         Defendant.
12
     Andrew Fields,                                     No. CV-14-00263-PHX-SMM
13
                           Plaintiff,                  ORDER
14
     v.
15
16   P.F. Chang’s China Bistro Incorporated,

17                         Defendant.

18
19
20          Before the Court is the parties’ Joint Motion for Court Approval of Settlement and
21   to Dismiss all Claims with Prejudice. (Doc. 63 in CV-14-00185-PHX-SMM; Doc. 46 in
22   CV-14-00259-PHX-SMM; Doc. 46 in CV-14-00260-PHX-SMM; Doc. 55 in CV-14-
23   00261-PHX-SMM; Doc. 53 in CV-14-00262-PHX-SMM; Doc. 57 in CV-14-00263-PHX-
24   SMM.) Because this matter involves Fair Labor Standards Act (“FLSA”) claims asserted
25   against Defendant, the parties were ordered to submit the settlement agreement to the Court
26   for approval and to ensure its enforceability. After review and consideration, the Court will
27   grant the parties’ joint motion and approve the proposed settlement agreement.1
28          1
              Unless otherwise indicated, the Court, rather than cite to each party’s separate
     filings on an issue or argument, will refer to the parties and cite to the documents in the

                                                 -2-
          Case 2:14-cv-00185-SMM Document 64 Filed 09/09/19 Page 3 of 6



 1   I.       BACKGROUND
 2            In each of the above-captioned cases, Plaintiffs filed complaints against their former
 3   employer, Defendant P.F. Chang’s China Bistro Incorporated, for alleged minimum-wage
 4   violations under the FLSA. (Doc. 1.) Plaintiffs contend that Defendant failed to pay them
 5   the federal minimum wage for their work as servers because, as tipped employees, they
 6   were required to perform non-tipped related duties in excess of 20% of their workweek.
 7   (Id. at 4.)
 8            In an August 1, 2014 Order, the Court granted Defendant’s motion to dismiss for
 9   failure to state a claim and granted Plaintiffs leave to file an Amended Complaint. (Doc.
10   31 at 13-14.) Plaintiffs filed an Amended Complaint on August 13, 2015.2 (Doc. 45.)
11   However, the Court stayed the resolution of Plaintiffs’ Amended Complaints pending the
12   Ninth Circuit Court of Appeal’s disposition of related case Sheehan v. Romulus, Inc., d/b/a
13   IHOP, No. CV 14-464-PHX-SMM. (Doc. 50 at 4.) On appeal, the Ninth Circuit reversed
14   and remanded this Court’s decision in Sheehan, relying on the Department of Labor’s
15   (“DOL”) interpretation of a dual-jobs regulation. (See Doc. 39 in Sheehan, No. CV 14-
16   464-PHX-SMM.) The DOL, however, later withdrew its interpretation of the regulation.
17   See U.S. Dep’t, Wage & Hour Div., Opinion Letter (Nov. 8, 2018).
18            The Court then set these matters for a Rule 16 Preliminary Pretrial Conference.
19   (Doc. 52.) In lieu of the Rule 16 Preliminary Pretrial Conference, the parties agreed to
20   attend a Settlement Conference before Magistrate Judge Michelle H. Burns. (Doc. 57.) On
21   July 2, 2019, the parties notified the Court that they reached an agreement to settle these
22   matters. (Doc. 60.) The parties now seek approval of their settlement agreement. (Doc. 63.)
23   II.      DISCUSSION
24            Under the reasoning set forth in Lynn’s Food Stores, Inc. v. United States, 679 F.2d
25
     lowest numbered case, which is Schaefer v. P.F. Chang’s China Bistro Incorporated, No.
26   CV 14-00185-PHX-SMM.
            2
              In CV 14-261, 14-262, and 14-263, the Court denied Plaintiffs’ motions to amend
27   their complaints and entered judgment in favor of Defendant. (Docs. 27, 35 in CV-14-
     00261-PHX-SMM; Docs. 25, 33 in CV-14-00262-PHX-SMM; Docs. 29, 37 in CV-14-
28   00263-PHX-SMM.) Plaintiffs subsequently appealed. (Doc. 37 in CV-14-00261-PHX-
     SMM; Doc. 35 in CV-14-00262-PHX-SMM; Doc. 39 in CV-14-00263-PHX-SMM.)

                                                   -3-
      Case 2:14-cv-00185-SMM Document 64 Filed 09/09/19 Page 4 of 6



 1   1350, 1352-53 (11th Cir. 1982), there are only two ways in which back-wage claims under
 2   the FLSA can be settled or compromised by employees. 3 One, pursuant to 29 U.S.C.
 3   § 216(c), the Secretary of Labor is authorized to supervise payment to employees of unpaid
 4   wages owing to them. Id. at 1353. The second way is provided in the context of litigation
 5   brought directly by employees against their employer pursuant to § 216(b) to recover back
 6   wages. Id. When an employee brings a private action for back wages and presents to the
 7   district court a proposed settlement, the district court “may enter a stipulated judgment after
 8   scrutinizing the settlement for fairness.” Id.
 9          Outside of the FLSA context, the Court normally does not rule on a private
10   settlement agreement negotiated between the parties. However, because this is a FLSA
11   action against Defendant, the parties must seek approval of their settlement agreement to
12   ensure its enforceability. The Court may approve the settlement if it is a fair and reasonable
13   compromise of the issues. See Lynn’s Food Stores, 679 F.2d at 1354.
14          The Court has reviewed the proposed settlement agreement. (Doc. 63-1.) According
15   to the proposed settlement agreement, Defendant will pay each Plaintiff $750.00 in back
16   pay and $750.00 in liquidated damages. (Id. at 2-4.) Defendant will also pay Plaintiffs’
17   counsel $20,050.00 in attorney’s fees and court costs. (Id. at 4.)
18          The Court finds that the proposed settlement agreement is a fair and reasonable
19   resolution of the issues. First, the Court finds the agreement reasonable because, absent the
20   proposed settlement agreement, the amount of damages owed to Plaintiffs will be
21   significantly disputed throughout litigation. Moreover, due to the recent changes in the
22   DOL’s interpretative guidance, the Court further finds the proposed settlement agreement
23   reasonable because the uncertainty of the state of the law could expose the parties to
24   additional adverse rulings. Last, the proposed settlement agreement provides reasonable
25   payments to Plaintiffs’ counsel for attorney’s fees and court costs. At first blush, the
26   proposed settlement agreement appears unreasonable given that Plaintiffs’ counsel’s
27          3
             While the Ninth Circuit has not specifically addressed the issue, district courts in
     the Ninth Circuit have followed the reasoning set forth in Lynn’s Food Stores. See, e.g.,
28   Hand v. Dionex Corp., No. CV 06-1318-PHX-JAT, 2007 WL 3383601, at *1 (D. Ariz.
     Nov. 13, 2007).

                                                  -4-
      Case 2:14-cv-00185-SMM Document 64 Filed 09/09/19 Page 5 of 6



 1   recovery is almost twenty times more than each Plaintiff’s recovery. However, keeping in
 2   mind that the above-captioned matters are six individual cases, the Court finds Plaintiffs’
 3   counsel’s attorney’s fees reasonable when the fees are divided amongst the six individual
 4   cases.4 Therefore, the Court will approve the proposed settlement agreement entered into
 5   between the parties.
 6   III.   CONCLUSION
 7          Accordingly,
 8          IT IS HEREBY ORDERED in CV 14-185, granting the parties’ Joint Motion for
 9   Court Approval of Settlement and to Dismiss all Claims with Prejudice (Doc. 63), and
10   approving the parties’ proposed settlement agreement (Doc. 63-1).
11          IT IS FURTHER ORDERED in CV 14-185, directing the Clerk of Court to
12   terminate this matter in its entirety.
13           IT IS FURTHER ORDERED in CV 14-259, granting the parties’ Joint Motion
14   for Court Approval of Settlement and to Dismiss all Claims with Prejudice (Doc. 46), and
15   approving the parties’ proposed settlement agreement (Doc. 46-1).
16          IT IS FURTHER ORDERED in CV 14-259, directing the Clerk of Court to
17   terminate this matter in its entirety.
18          IT IS FURTHER ORDERED in CV 14-260, granting the parties’ Joint Motion
19   for Court Approval of Settlement and to Dismiss all Claims with Prejudice (Doc. 46), and
20   approving the parties’ proposed settlement agreement (Doc. 46-1).
21          IT IS FURTHER ORDERED in CV 14-260, directing the Clerk of Court to
22   terminate this matter in its entirety.
23          IT IS FURTHER ORDERED in CV 14-261, granting the parties’ Joint Motion
24   for Court Approval of Settlement and to Dismiss all Claims with Prejudice (Doc. 55), and
25   approving the parties’ proposed settlement agreement (Doc. 55-1).
26          IT IS FURTHER ORDERED in CV 14-261, directing the Clerk of Court to
27   terminate this matter in its entirety.
28
            4
                $20,050.00 / 6 = $3,341.67 in attorney’s fees per case.

                                                  -5-
      Case 2:14-cv-00185-SMM Document 64 Filed 09/09/19 Page 6 of 6



 1          IT IS FURTHER ORDERED in CV 14-262, granting the parties’ Joint Motion
 2   for Court Approval of Settlement and to Dismiss all Claims with Prejudice (Doc. 53), and
 3   approving the parties’ proposed settlement agreement (Doc. 53-1).
 4          IT IS FURTHER ORDERED in CV 14-262, directing the Clerk of Court to
 5   terminate this matter in its entirety.
 6          IT IS FURTHER ORDERED in CV 14-263, granting the parties’ Joint Motion
 7   for Court Approval of Settlement and to Dismiss all Claims with Prejudice (Doc. 57), and
 8   approving the parties’ proposed settlement agreement (Doc. 57-1).
 9          IT IS FURTHER ORDERED in CV 14-263, directing the Clerk of Court to
10   terminate this matter in its entirety.
11          Dated this 9th day of September, 2019.
12
13
14                                                   Honorable Stephen M. McNamee
15                                                   Senior United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -6-
